Name: Commission Regulation (EEC) No 3401/82 of 17 December 1982 on the classification of goods under subheading 39.02 C XIV a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 18 . 12 . 82 Official Journal of the European Communities No L 357/ 15 COMMISSION REGULATION (EEC) No 3401 /82 of 17 December 1982 on the classification of goods under subheading 39.02 C XIV a) of the Common Customs Tariff whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Committee on Common Customs Tariff Nomenclature. HAS ADOPTED THIS REGULATION : Article 1 The product consisting of a liquid copolymer with a degree of polymerization of six to eight, containing isobutylene units (about 60 %), and but-l-ene and but-2-ene units (about 40 %) and having undergone full hydrogenation, shall be classified in the Common Customs Tariff under subheading : 39.02 Polymerization and copolymerization products (for example , polyethylene, polytetrahaloethy ­ lenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chloroace ­ tate, and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone ­ indene resins) : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, to ensure uniform application of the nomen ­ clature of the Common Customs Tariff, provision should be made for the tariff classification of a product, consisting of a liquid copolymer with a degree of polymerization of six to eight, containing isobutylene units (about 60 %), and but-l-ene and but-2-ene units (about 40 %) and having undergone full hydrogenation ; Whereas heading No 39.02 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3000/82 (3), refers to polymerization and copolymeriza ­ tion products ; whereas, within this heading, sub ­ heading 39.02 C XIV a) refers inter alia to liquid polymerization and copolymerization products which are not included in previous subheadings ; Whereas the product in question displays the characte ­ ristics of a copolymerization product ; whereas, within heading No 39.02, subheading 39.02 C XIV a) should be selected ; C. Other : XIV. Other polymerization or copolymeriza ­ tion products : a) In one of the forms mentioned in Note 3 (a) and (b) to this Chapter. Article 2 This Regulation shall enter into force on the 42nd day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969 , p . 1 . (2 OJ No L 172, 22 . 7 . 1968 , p . 1 . (3) OJ No L 318 , 15 . 11 . 1982, p . 1 .